Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 10/18/2019.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Response to Arguments
Applicant's arguments filed 12/21/2022 have been fully considered but they are moot in view of new grounds of rejections. 
Applicant argues that the cited references fail to teach:
An explicit step of “sending an acknowledgement” to a client application “without the first set of data entries being stored for the particular database object on the persistent storage of the DBMS”. (Remarks p.12). Examiner included teachings found in Baddepudi reference which includes sending acknowledgement prior to storing. See below for citations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 states a request is received to store a first set of data entries. Another step is recited where a process of writing the first set of entries to a buffer is explained. Thereafter, another step, still without recitation of order, is recited as storing the first set of data entries from a volatile buffer to a persistent storage. Finally, a last step is recited where applicant seems to be intending to claim order of process. 
This last step is where an ambiguity arises. Initially, it states that after writing the first set of data entries into a buffer but before the storing the first set of data entries into a persistent store and “in response to the request”, an acknowledgement of successful storing is sent to a client application. This order of steps is impossible since a responsive action as claimed must be performed soon after the action triggering the responsive action. Meaning, the action that is taken after receiving “the request” must be sending the acknowledgement. However, as claimed, the sending must happen after writing the data entries into a buffer. This means that the sending of the acknowledgment is responsive to writing the data entries into a buffer and not after the receipt of “the request”. In order to follow the letter of the claims, data entries must be written to the buffer prior to receiving request to store the data entries. If this is the intended invention, Examiner requests Applicant to show enablement within the disclosure. Otherwise, the next action will incorporate new matter and/or enablement rejections. 
Lastly, the conditions seem to be stacked on top of each other without relation. The conditions are grammatically a list of conditions without “and” or “or” to signify the end of a list causing additional ambiguity.

Independent claims 1 and 13 all have this ambiguity are similarly rejected. Dependent claims are rejected similarly based on dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 20120102298; “Sengupta” hereinafter), further in view of Kimura (US 20210042286; “Kimura” hereinafter), and further in view of Baddepudi et al. (US 20130086330; “Baddepudi” hereinafter).
As per claim 1, Sengupta discloses A computer-implemented method comprising:
receiving, from a client application of a computing device, a request, at a database management system (DBMS), to store a first set of data entries for a particular database object; a first process of the DBMS writing the first set of data entries in a first buffer of buffer memory in volatile memory; a second process of the DBMS, different from the first process, [persistently storing first set of data entries from the first buffer in the volatile memory to persistent storage of the DBMS] (Sengupta [0023: Describing use of buckets of buffers.]); 
after the first process writing the first set of data entries in the first buffer in the volatile memory and before the second process completing storing the first set of data entries from the first buffer [in the volatile memory to the persistent storage of the DBMS], in response to the request, sending an [acknowledgement to the client application that the request to store the first set of data entries for the particular database object on the DBMS is successful without the first set of data entries being stored for the particular database object on the persistent storage of the DBMS] (Sengupta [0028: Describing use of different storage to send data.]; [0032: “As generally represented in FIG. 3, a key insert (or, update/set) operation writes (step 302) the key-value pair into the RAM write buffer 106. As represented by step 304, when there are enough key-value pairs in the RAM write buffer 106 to fill a flash page (or, a configurable timeout interval since the client call has expired at step 306, such as on the order of one millisecond), the buffered entries are written to the secondary storage 104.”]).
Even though Sengupta teaches use of buffers and flash storage, it does not teach, but Kimura in an analogous art teaches: 
persistently storing first set of data entries from the first buffer in the volatile memory to persistent storage of the DBMS  and in the volatile memory to the persistent storage of the DBMS (Kimura [0116: Describing use of volatile memory to hold data then writing to persistent memory.]);
[acknowledgement] to the client application that the request to store the first set of data entries for the particular database object on the DBMS is successful [without the first set of data entries being stored for the particular database object on the persistent storage of the DBMS] (Kimura [ 0116: Describes writing to persistent memory and acknowledgement or data receipt is implicit since data is successfully sent from one storage to anther.]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the writing data stored on cache/flash storage to permanent storage of Kimura into buffer model used in Sengupta to produce an expected result of using volatile memory to store into a persistent storage. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of accessing data efficiently by using faster memory with slower disk memory to access less frequently accessed data.
Kimura does not explicitly teach, however, Baddepudi in an analogous art teaches:
acknowledgement . . . without the first set of data entries being stored for the particular database object on the persistent storage of the DBMS (Baddepudi [0015: “The acknowledgement is sent without necessarily having written the data that was requested to be written to primary storage. Instead, the data is written to primary storage later.”]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the acknowledgement message with timing in Baddepudi into buffer model used in Sengupta to produce an expected result of using volatile memory to store into a persistent storage. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with more efficient memory uses including notifications (Baddepudi [0007-0008]).

As per claim 2, rejection for claim 1 is incorporated and further Kimura discloses The method of Claim 1, further comprising:
based on a buffer mapping data structure that references a plurality of buckets of the buffer memory in volatile memory, identifying a first bucket of the plurality of buckets; wherein each bucket of the plurality of buckets comprises one or more buffers and metadata thereof; identifying the first buffer from the first bucket in the buffer memory to write the first set of data entries (Kimura [0116: Describing use of mapper to locate location for write operation.]).

As per claim 3, rejection for claim 2 is incorporated and further Sengupta discloses The method of Claim 2, wherein the buffer mapping data structure comprises a plurality of entries, each entry corresponding to a respective bucket in the plurality of buckets (Sengupta [0037: Describing plurality of entries and respective buckets.]), the method further comprising:
based on the request, the first process identifying a particular entry in the buffer mapping data structure which corresponds to the first bucket; the first process identifying the first buffer in the buffer memory in the volatile memory to write the first set of data entries at least by traversing one or more buffers of the first bucket; wherein the first buffer matched criteria for writing the first set of data entries (Sengupta [0033: Using mapping that includes pointers, insert is executed similar to writing by traversing buffers.]).

As per claim 4, rejection for claim 2 is incorporated and further Sengupta discloses The method of Claim 2, wherein the request includes a second set of data entries, the method further comprising:
after the first process writing the first set of data entries in the first buffer in the volatile memory, determining that the first buffer is full (Sengupta [0039, 0061: Determining bucket is full.]);
identifying a second bucket of the plurality of buckets; identifying a second buffer from the second bucket in the buffer memory to write the second set of data entries; [the first process of the DBMS writing the second set of data entries in the second buffer of the buffer memory in the volatile memory] (Sengupta [0061: Describes splitting buffers to create two buckets similar to second buffer as claimed.]);
generating at least one reference from the first buffer of the first bucket to the second buffer of the second bucket; wherein, using the at least one reference, a process traverses from the first buffer to the second buffer (Sengupta [0031: Describes use of pointers with buckets.]).

As per claim 5, rejection for claim 2 is incorporated and further Sengupta discloses The method of Claim 2, wherein identifying the first buckets of the plurality of buckets comprises:
transforming an identifier of a session through which the request was received or an identifier for the particular database object or both to generate a transformed identifier; based on the transformed identifier, selecting a particular entry of the buffer mapping data structure that corresponds to the first bucket (Sengupta [0036, 0039: Describes compaction where buckets are merged with write buffer data similar to the transforming step to generate a transformed identifier. Also described, updating pointers allows selection of particular entry of the buffer mapping data structure.]).

As per claim 6, rejection for claim 1 is incorporated and further Sengupta discloses The method of Claim 1, wherein the first buffer includes metadata describing one or more of: a size of the first buffer, a used amount of memory of the first buffer, an available amount of memory of the first buffer, a lock state of the first buffer, a reference to a next buffer to the first buffer in a buffer chain, and a reference to a previous buffer of the first buffer in a buffer chain (Sengupta [0027, 0042, 0057: Describes use of size, amount of memory, available memory, reference as pointer.]).

As per claim 7, rejection for claim 1 is incorporated and further Sengupta discloses The method of Claim 1, wherein identifying the first buffer in the buffer memory in the volatile memory comprises: the first process evaluating criteria for selecting the first buffer by determining that the first set of data entries can be written in available space of the first buffer (Sengupta [0032: Describing writing/inserting to first buffer.]).

As per claim 8, rejection for claim 1 is incorporated and further Kimura discloses The method of Claim 1, wherein identifying the first buffer in the buffer memory in the volatile memory comprises:
the first process evaluating criteria for selecting the first buffer by determining that a lock state of the first buffer indicates that the first buffer is available for writing the first set of data entries in the first buffer (Kimura [0083: Lock state is described as version information.]).

As per claim 9, rejection for claim 8 is incorporated and further Kimura discloses The method of Claim 8, wherein the lock state of the first buffer is determined by a value of a version identifier of the first buffer (Kimura [0083: Lock state is described as version information.]).

As per claim 10, rejection for claim 1 is incorporated and further Sengupta discloses The method of Claim 1, further comprising:
determining that no buffer memory exists in the volatile memory; based on determining that no buffer memory exists, allocating the buffer memory in the volatile memory of the DBMS by allocating buffers in the buffer memory; wherein each contiguous memory space in the buffer memory is allocated for a particular buffer (Sengupta [0023: Describes creating sequential memory locations.]).

As per claim 11, rejection for claim 1 is incorporated and further Kimura discloses The method of Claim 1, further comprising:
detecting that the first buffer has not been modified for a particular time period; based on detecting that the first buffer has not been modified for the particular time period, causing the second process to persistently store the first set of data entries from the first buffer in the volatile memory to the persistent storage of the DBMS (Kimura [0047: Describing cold data as data that has not been modified for a time period and stored into persistent memory.]).

As per claim 12, rejection for claim 1 is incorporated and further Kimura discloses The method of Claim 1, wherein metadata of the first buffer has an indication that the first buffer is ready to be stored persistently, the method further comprising:
based on the metadata of the first buffer having the indication that the first buffer is ready to be stored persistently (Kimura [0063: “In examples described herein, each data page, including the root data pages, can include dual pointers that include indications or addresses of the physical location of child pages.”]), modifying a queue of buffers for persistently storing in the persistent storage to include the first buffer; the second process traversing the queue of buffers (Kimura [0063, 0110: Describes use of pointers to locate buffers.]) to persistently store the first set of data entries from the first buffer in the volatile memory to the persistent storage of the DBMS (Kimura [0116: Describing use of volatile memory to hold data then writing to persistent memory.]).

Claims 13-20 are the CRM claims corresponding to method claims 1-5, 7-8, and 11, respectively.  Sengupta discloses a non-transitory computer-readable media (¶ [0017]) for executing the method of claims 1-5, 7-8, and 11.  Thus, claims 13-20 are rejected under the same rationale set forth in connection the rejections of claims 1-5, 7-8, and 11, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sengupta et al. (US 20110276744) – Teaches use of write buffer and flash store to write data to a persistent disk store.
Rajvanshy et al. (US 20110225367) – Teaches writing buffered data to persistent storage.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 3/10/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156